DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 and 7-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 5 and 10-11, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 6 and 12-14, directed to the invention(s) of Group III drawn to a hydrogen equipment do not require all the limitations of an allowable product claim, and have NOT been rejoined. For example, claim 6 recites a hydrogen equipment in which the steel according to claim 1 is used, which when given the broadest reasonable interpretation, does not positively require the limitations of claim 1. Claim 6 may be interpreted such that the steel of claim 1 is simply the material worked upon by the hydrogen equipment. Note that the material or article worked upon does not limit apparatus claims. See MPEP §2115.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II as set forth in the Office action mailed on 2/26/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vanessa Perez-Ramos on 6/2/2021.
The application has been amended as follows: 
1. (Currently Amended) An austenitic stainless steel having 
C: 0.2% or less;
Si: 0.2% to 1.5%;
Mn: 0.5% to 2.5%;
P: 0.042% or less;
S: 0.008% or less;
Ni: 10.0% to 20.0%;
Cr: 16.0% to 19.1%;
Mo: 3.5% or less;
Cu: 1.52% or less;
N: 0.01% to 0.50%; and 
O: 0.015% or less,
with a balance being Fe and unavoidable impurities,


2. (Currently Amended): The
Al: 0.3% or less,
Mg: 0.01% or less,
Ca: 0.01% or less,
REM: 0.10% or less, and 
B: 0.008% or less.

3. (Currently Amended) The 
Ti: 0.5% or less,
Nb: 0.5% or less, and 
V: 0.5% or less.

4. (Currently Amended) The 

the austenitic stainless steel having  according to Claim 1, the method comprising:
subjecting a semi-finished product having a component composition comprising, in terms of mass%:
C: 0.2% or less;
Si: 0.2% to 1.5%;
Mn: 0.5% to 2.5%;
P: 0.042% or less;
S: 0.008% or less;
Ni: 10.0% to 20.0%;
Cr: 16.0% to 19.1%;
Mo: 3.5% or less;
Cu: 1.52% or less;
N: 0.01% to 0.50%; and 
O: 0.015% or less,
with a balance being Fe and unavoidable impurities, to hot working;
performing a final heat treatment at a temperature of 1000°C to 1200°C; and
performing cooling after the final heat treatment,
wherein, in the cooling, an average cooling rate until a temperature reaches 750°C is controlled to be less than 2.0°C/s.

6. (Canceled)


Ti: 0.5% or less,
Nb: 0.5% or less, and
V: 0.5% or less.

8. (Currently Amended) The 

9. (Currently Amended) The 

10. (Currently Amended) A method for manufacturing the austenitic stainless steel having  according to Claim 2, the method comprising:
subjecting a semi-finished product having a component composition comprising, in terms of mass%:
C: 0.2% or less;
Si: 0.2% to 1.5%;
Mn: 0.5% to 2.5%;
P: 0.042% or less;
S: 0.008% or less;
Ni: 10.0% to 20.0%;
Cr: 16.0% to 19.1%;
Mo: 3.5% or less;
Cu: 1.52% or less;
N: 0.01% to 0.50%;  
O: 0.015% or less; and 
one or more selected from the group consisting of, in terms of mass%,
Al: 0.3% or less,
Mg: 0.01% or less,
Ca: 0,01% or less,
REM: 0.10% or less, and 
B: 0.008% or less;
with a balance being Fe and unavoidable impurities, to hot working;
performing a final heat treatment at a temperature of 1000°C to 1200°C; and
performing cooling after the final heat treatment,
wherein, in the cooling, an average cooling rate until a temperature reaches 750°C is controlled to be less than 2.0°C/s.

11. (Currently Amended) A method for manufacturing the austenitic stainless steel having  according to Claim 3, the method comprising:
subjecting a semi-finished product having a component composition comprising, in terms of mass%:
C: 0.2% or less;
Si: 0.2% to 1.5%;
Mn: 0.5% to 2.5%;
P: 0.042% or less;
S: 0.008% or less;
Ni: 10.0% to 20.0%;
Cr: 16.0% to 19.1%;
Mo: 3.5% or less;
Cu: 1.52% or less;
N: 0.01% to 0.50%;  
O: 0.015% or less; and 
one or more selected from the group consisting of, in terms of mass%,
Ti: 0.5% or less,
Nb: 0.5% or less, and 
V: 0.5% or less;
with a balance being Fe and unavoidable impurities, to hot working;
performing a final heat treatment at a temperature of 1000°C to 1200°C; and
performing cooling after the final heat treatment,
wherein, in the cooling, an average cooling rate until a temperature reaches 750°C is controlled to be less than 2.0°C/s.

12. – 14. (Canceled)
Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or adequately suggest the claimed steel. In particular, the closest prior art, Okada (US 2008/0089803), as set forth pp. 3-4 in the Office Action dated 7/14/2020, teaches or renders obvious the limitations recited in the previous claim 1 as recited in the Claims filed 3/20/2020. 
However, Okada does not teach or fairly suggest a composition comprising, in terms of mass%, P: 0.042% or less, as required by the currently amended claim 1. In contrast, Okada teaches a P content of 0.05-0.30% ([0028]), which is outside of the instantly claimed range. Furthermore, as argued by Applicant in Applicant Arguments/Remarks filed 12/11/2020, Okada teaches that the content of P should not be less than 0.05% in order to obtain the desired effect of enhancing creep strength ([0029]), which teaches away from the instantly claimed P content of 0.042% or less. One of ordinary skill in the art would not have been motivated to set the amount of P to be 0.042% or less as presently claimed based on the disclosure of Okada, because such modification would have rendered Okada unsatisfactory for its intended purpose.
Another close prior art, Akizuki et al. (JP 2011-26650), as cited in the IDS filed 10/30/2019, wherein an English machine translation is used an cited herein, teaches a high strength austenitic stainless steel having excellent hydrogen embrittlement resistance comprising, by mass%, C: 0.03-0.18%, Si: 1.5% or less,  Mn: 2.0% or less, P: ≤0.03%, S: ≤0.01%, Ni: 8-15%, Cr: 15-25%, Mo: 0.20-3.0%, Cu:  more than 0.2% but less than 1.0%, N: 2-4 times of C with an upper limit of 0.3% or less, O: ≤0.02%, and a balance of Fe and unavoidable impurities (Title, Abstract, [0047]), which satisfies or overlaps with the instantly claimed chemical composition ranges.
Akizuki et al. further teaches wherein the total amount of carbides and nitrides, which read on precipitates, in the steel is 0.10% by mass or less ([0023]), which overlaps with the instantly claimed range of 0.001% to 1.0% by mass precipitates. 

Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-5 and 7-11 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734